UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4939



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTEZ COLEMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-01-506)


Submitted:   August 25, 2004            Decided:   September 28, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Toal, JOHNSON, TOAL & BATTISTE, P.A., Columbia, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Martez Coleman was convicted after a jury trial of

membership in a conspiracy to possess with intent to distribute and

to distribute cocaine base and powder, in violation of 21 U.S.C.

§ 846 (2000), possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841 (2000), killing, or counseling,

commanding, inducing, or procuring, and aiding and abetting in a

killing while involved in a 21 U.S.C. § 841 offense, in violation

of 18 U.S.C. § 2 (2000), 21 U.S.C. § 848(e)(1)(A) (2000), and

using a firearm in a drug crime or crime of violence, murder, and

aiding and abetting in murder, in violation of 18 U.S.C. § 2

(2000), 18 U.S.C. § 924(j) (2000).      Coleman was sentenced to life

sentences for these offenses.   Coleman has timely appealed.

          On appeal, Coleman asserts that the district court erred

by (1) allowing the Government to bolster the testimony of two

Government witnesses; (2) permitting the Government to introduce a

witness’ testimony that effectively punished Coleman for exercising

his right to remain silent; and (3) denying his Fed. R. Crim. P. 33

motion for a new trial.    We review a district court’s evidentiary

rulings for abuse of discretion.   General Elec. Co. v. Joiner, 522

U.S. 136, 141-42 (1997).    A district court’s denial of a Fed. R.

Crim. P. 33 motion for a new trial is also reviewed for abuse of

discretion.   United States v. Arrington, 757 F.2d 1484, 1486 (4th

Cir. 1985).


                                - 2 -
           Following     careful    review       of   the   record,   we    reject

Coleman’s claims as meritless.       The testimony of the two witnesses

in question was not impermissibly bolstered, United States v.

Lewis, 10 F.3d 1086, 1089 (4th Cir. 1993); Coleman’s right to

remain   silent   was   not    infringed    by    the   testimony     of   another

witness, United States v. Whitehead, 618 F.2d 523, 527 (4th Cir.

1980); and Coleman failed to satisfy the requirements necessary to

receive a new trial, United States v. Chavis, 880 F.2d 788, 793

(4th Cir. 1989).

           Accordingly, we affirm Coleman’s conviction and sentence.

We   dispense   with    oral   argument    because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                    - 3 -